DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-5 and 18 based on the Response filed on 08/23/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is non-Final action. 

Claims 6-12, 17 and 21 are canceled. Claims 1-5, 13-16 and 18-20 are still pending.

Remarks, the second paragraph in page 9, applicants respond or submit that Kim, whether taken alone or in combination with Cho, Zhou and/or Chen, is deficient to explicitly or inherently disclose at least the amended feature “a direction is perpendicular to the carrying surface of the first substrate, and the second sealant is partially overlapped with the first substrate and the second substrate in the direction”, which also don’t disclose in the all drawings and the specification of the instant application. 

Figs. 1, 3-5, 7F and 8-11 do not show “the second sealant is partially overlapped with the first substrate and the second substrate in the direction”.  Therefore, the drawing objection and the 1st paragraph 112 rejection for the new subject matter in this final office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “a direction is perpendicular to the carrying surface of the first substrate, and the second sealant is partially overlapped with the first substrate and the second substrate in the direction” in the amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 13-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 amended with the features of “a direction is perpendicular to the carrying surface of the first substrate, and the second sealant is partially overlapped with the first substrate and the second substrate in the direction”, which don’t  disclose the specification of the instant application.  Therefore, these amended features consider as the New Subject Matters.

Claims 2-5, 13-16 and 18-20 are rejected since they depend on the indefinite claim 1.

However, the amended features of “a direction is perpendicular to the carrying surface of the first substrate, and the second sealant is partially overlapped with the first substrate and the second substrate in the direction” have been obviously with the secondary references as following: Yoichi (JP 2010139656) disclosed “the second sealant 22 is partially overlapped with the first substrate 3 and the second substrate 2 in the direction” in Figs. 7, 10 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2010139656) in view of Cho et al. (KR2020127619). 

    PNG
    media_image1.png
    401
    915
    media_image1.png
    Greyscale

Regard to claim 1, Yoichi discloses a display panel, comprising: 
a first substrate 2 including an active area and a peripheral area outside the active area (see Figs. 3 and 7); 
a plurality of pixel structures disposed on the active area of the first substrate 2 [On the main surface 2a of the TFT substrate 2, a TFT element, a pixel electrode, a common electrode, an alignment film]; 
a second substrate 3 disposed opposite to the first substrate 2; 
a display medium [a liquid crystal 4] disposed between the first substrate 2 and the second substrate 3; 
a first sealant [a first outer peripheral seal 21] disposed between the first substrate and the second substrate and located on the peripheral area of the first substrate; 
a second sealant [a second outer peripheral seal 22] disposed on a side wall of the first substrate and a side wall of the second substrate; wherein the second sealant includes a convex surface 30 (see Fig. 15) overlapped with the side wall of the first substrate and the side wall of the second substrate, and 
the first substrate 2 includes a carrying surface, and the pixel structures are disposed on the carrying surface; 
a direction is perpendicular to the carrying surface of the first substrate, and 
the second sealant 22 is partially overlapped with the first substrate and the second substrate in the direction (see Fig. 15).  

Kim et al. fail to disclose the display panel, wherein an optical density of the second sealant is greater than or equal to 0.68.  

    PNG
    media_image2.png
    133
    534
    media_image2.png
    Greyscale

Cho et al. teach the display panel comprising a first sealant 13 disposed between the first substrate 11 and the second substrate 12 and located on the peripheral area of the first substrate and a second sealant 20 disposed on a side wall of the first substrate and a side wall of the second substrate, wherein an optical density of the second sealant is in a range of 1.5-1.7 [0011], which is greater than or equal to 0.68 for preventing the light leakage [0011].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed, wherein (a) an optical density of the second sealant greater than or equal to 0.68 for preventing the light leakage [0011] as Cho et al. taught.

Regard to claim 5, Yoichi disclose the display panel further comprising: a plurality of color resists, disposed on the first substrate and overlapped with the pixel structures [On the main surface 3a of the counter substrate 3, a color filter, which is obviously made of color resists].

Regard to claim 16, Yoichi disclose the display panel, wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate.  

Regard to claim 18, Yoichi disclose the display panel, wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate.  

Regard to claim 20, Yoichi disclose the display panel, wherein a junction is present between the side wall and the carrying surface of the first substrate 2; and the side wall of the first substrate 2 and the side wall of the second substrate 3 have stripes inclined relative to the junction (see Fig. 15).  

2.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2010139656) in view of Cho et al. (KR2020127619) as applied to claim 1 in further view of Ma (CN 106554650) and Zhang (CN 109459883).

Cho et al. also disclose the display panel, wherein the second sealant refers to have the optical density of the composition may be 1.5 to 1.7. If the optical density is less than 1.5, it may be difficult to prevent light leakage from the display panel, and if the optical density is more than 1.7, it may be difficult to cure the composition during the manufacturing process. Therefore, the optical density of the second sealant possibly be larger than 1.7.

However, Yoichi and Cho et al. fail to disclose the features of claims 2-3.

Ma teaches the display panel, wherein the side shielding glue has high OD value, the side shielding glue thickness greater than 200μm when OD value is more than 1.2 for good shielding performance, but also has good flexibility, thermal conductivity, water vapor resistance performance and reprocessing property. Zhang teaches the display panel, wherein the thermoplastic adhesive 500 glue thickness is 0.1-0.5 mm (that is 100-500 µm) for solving light leakage phenomenon of the liquid crystal display device.

It would have been an obvious matter of choice to have “the optical density of the second sealant refers to a value measured when a film thickness of the second sealant is substantially equal to 160 µm” for the same motivation, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Kim et al. disclosed with the features of claims 2-3 for good shielding performance, but also ha511s good flexibility, thermal conductivity, water vapor resistance performance and reprocessing property as Ma taught.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 12010139656) in view of Cho et al. (KR2020127619) as applied to claim 1 in further view of Park et al. (US 20060146265).

Yoichi fails to discloses the display panel further comprising: a light-shielding pattern layer, disposed on the second substrate, wherein a side wall of the light-shielding pattern layer is substantially aligned with a side wall of the second substrate.

    PNG
    media_image3.png
    289
    758
    media_image3.png
    Greyscale

Park teaches the display panel further comprising: a light-shielding pattern layer BM, disposed on the second substrate 111, wherein a side wall of the light-shielding pattern layer BM is substantially aligned with a side wall of the second substrate 111.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Yoichi disclosed further comprising: a light-shielding pattern layer, disposed on the second substrate, wherein a side wall of the light-shielding pattern layer is substantially aligned with a side wall of the second substrate for capable of completely preventing leakage of liquid crystals by sealing the two liquid crystal substrates using double or more multiple seal patterns [0043] as Park taught.

4.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2010139656) in view of Cho et al. (KR2020127619) as applied to claim 1 in further view of Moon et al. (US 20190204661).

Yoichi fails to disclose the features of claims 13-16.

    PNG
    media_image4.png
    126
    359
    media_image4.png
    Greyscale

Regard to claim 13, Moon et al. teach the display panel further comprising: 
a first polarizer 130 disposed on the first substrate 111, wherein 
the first substrate 111 is located between the display medium and the first polarizer 130 (inherently between the substrates 111 and 112), and 
the first polarizer 130 includes a protruding portion beyond the first substrate; 
a second polarizer 140 disposed on the second substrate 112, wherein 
the second substrate 112 is located between the second polarizer 140 and the display medium (inherently between the substrates 111 and 112), and 
the second polarizer 140 includes a protruding portion beyond the second substrate 112; 
wherein at least a portion of the second sealant 140 is disposed in a space defined by the protruding portion of the first polarizer, the side wall of the first substrate, the side wall of the second substrate, and the protruding portion of the second polarizer.

Regard to claims 14 and 16, Moon et al. teach the display panel, wherein the side wall of the first substrate is substantially aligned with the side wall of the second substrate (see Fig. 9).  

Regard to claim 15, Moon et al. teach (Fig. 7) the display panel, wherein the protruding portion of the first polarizer is beyond the protruding portion of the second polarizer.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Yoichi disclosed with the features of claims 13-16 for reduced bezel width and including a display panel having an edge portion with increased strength [0007].

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2010139656) in view of Cho et al. (KR2020127619) as applied to claim 1 in further view of Kim et al. (US 20140204293).

Yoichi fails to disclose the display panel, wherein the side wall of the first substrate and the side wall of the second substrate are rough surfaces.  
      
    PNG
    media_image5.png
    281
    793
    media_image5.png
    Greyscale

Kim et al. disclose a display panel, wherein the side wall of the first substrate and the side wall of the second substrate are rough surfaces.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display panel as Yoichi disclosed, wherein the side wall of the first substrate and the side wall of the second substrate are rough surfaces for preventing the side faces of the lower substrate 111 and upper substrate 113 from being damaged by an external shock [0056] as Kim et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871